 


110 HR 2224 IH: Christopher Kangas Fallen Firefighter Fairness Act
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2224 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Sestak introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to expand the definition of firefighter to include apprentices and trainees, regardless of age or duty limitations. 
 
 
1.Short title; findings 
(a)Short title This Act may be cited as the Christopher Kangas Fallen Firefighter Fairness Act. 
(b)FindingsCongress finds that— 
(1)approximately 50 percent of all firefighters start out as junior firefighters; 
(2)Christopher Kangas was a 14 year old full member of the Brookhaven, Pennsylvania Volunteer Fire Department who tragically died when he was hit by a car while he was responding on his bicycle to a fire alarm; and 
(3)because of his age, however, he is not recognized under the Public Safety Officer’s Death Benefit Act nor was he considered eligible to have his name added to the National Fallen Firefighter’s Memorial in Emmetsburg, Maryland. 
2.Inclusion of apprentices and trainees in definition of firefighter Section 1204(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(4)) is amended by inserting , regardless of age, status as an apprentice or trainee, or duty restrictions imposed because of age or status as an apprentice or trainee, after fire department. 
3.Effective date The amendment made by this Act shall apply with respect to deaths and injuries which occur on or after May 4, 2002. 
 
